Citation Nr: 0009722	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  97-27 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse, J. L, and J. B.  


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1971.  The veteran has changed representatives 
during the course of his appeal.  He has been represented by 
a private attorney in his appeal since June 1998.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to warrant reopening a claim seeking service 
connection for PTSD.  In December 1993, the veteran visited 
the RO to express his disagreement with the rating decision.  
His opinion was recorded on a Report of Contact Form and 
accepted as his notice of disagreement.  The veteran was 
provided with a statement of the case in January 1994.  Also 
in January 1994, the veteran and an employee of the Vet 
Center, accompanied by the veteran's representative, appeared 
and presented testimony at a hearing on appeal before a VA 
hearing officer.  A complete transcript of the testimony is 
of record.  The veteran's hearing testimony is accepted as 
his substantive appeal.  

The Board notes that in June 1997, the veteran, his wife, and 
an employee of the Vet Center, accompanied by the veteran's 
representative, appeared and presented testimony at another 
hearing on appeal before a VA hearing officer.  A complete 
transcript of the testimony is of record.  The Board also 
notes that in August 1998, the veteran and Mr. J. L., 
accompanied by the veteran's representative, appeared and 
presented testimony at a hearing before the undersigned 
Member of the Board.  A complete transcript of the testimony 
is also of record.

The case was previously before the Board in February 1999 and 
was remanded to the RO for due process reasons.  Following 
compliance with the Board's directives on Remand, the RO 
determined that new and material evidence had been submitted 
to reopen the claim seeking service connection for PTSD.  The 
RO then reviewed the entire record and determined that 
service connection was not warranted.  The RO provided the 
veteran and his representative with a supplemental statement 
of the case to that effect.  

In this regard, the Board notes that the issue of new and 
material evidence must be addressed in the first instance by 
the Board because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  Accordingly, the issue has been 
recharacterized as indicated on the title page hereinabove 
and will be further discussed in the body of this decision.  

It is also noted that the veteran's representative submitted 
a Motion to Advance on the Docket in May 1999, which was 
considered and denied by the Board in June 1999.  

In February 2000, the Board, pursuant to Thurber v. Brown, 5 
Vet. App. 119 (1993), notified the veteran through his 
attorney-representative that it intended to rely on a 
precedent opinion of the VA General Counsel in reaching a 
decision in this case.  Through an oversight, the actual 
Thurber notification signed by the undersigned Board member 
and the opinion - VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000) 
- were not enclosed with the Board's letter.  However, in a 
letter dated later in February, the attorney-representative 
acknowledged that he had received a copy by FAX of VAOPGCPREC 
12-99 and a copy of the signed Thurber notification.  In his 
letter, the attorney-representative also rendered argument 
regarding the reliance placed on the precedent opinion by the 
Board.  That argument will be addressed below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's claim for service connection for PTSD was 
denied by a Board decision in December 1992.

3.  Evidence added to the record since the December 1992 
Board decision which denied the veteran's claim for service 
connection for PTSD is not cumulative or redundant, is 
relevant and probative, and, when viewed in conjunction with 
the evidence previously of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the case.

4. The veteran's claim of service connection for PTSD is 
plausible.

5.  The veteran did not engage in combat during his service.

6.  The veteran has claimed numerous inservice stressors 
which are not corroborated by credible evidence.

7.  It has been adequately corroborated that the veteran 
performed perimeter guard duty while stationed at Da Nang Air 
Base with MAG (Marine Air Group) 11; that Da Nang Air Base 
was subject to rocket attack during the veteran's service and 
the veteran was present on April 8, 1970 when a rocket attack 
against the base occurred; and that the veteran participated 
with patrols conducted by CAP (Combined Action Platoon) 2-3-
7.  

8.  Although there is medical evidence of record that the 
veteran has been diagnosed with PTSD, the diagnoses of PTSD 
have been based upon unverified stressors and not upon any 
corroborated incidents.

9.  The preponderance of the evidence shows that the veteran 
does not have PTSD as a result of service.




CONCLUSIONS OF LAW

1.  The December 1992 Board decision, which denied service 
connection for PTSD, was final.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 1999).  

2.  Evidence submitted since the December 1992 Board decision 
is new and material, and the veteran's claim of entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999).  

3.  The veteran has submitted evidence of a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. § 5107(a) 
(West 1991).  

4.  PTSD was not incurred in or aggravated by the veteran's 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A careful review of the veteran's DD Form 214 does indicate 
that he served in the Republic of Vietnam and was awarded the 
Vietnam Service Medal.  Also of record is a DD Form 215, 
dated in May 1982, that indicates the veteran received two 
bronze stars with his Vietnam Service Medal, as well as a 
Republic of Vietnam Meritorious Unit Citation.  It was also 
indicated that his service in Vietnam was from March 1, 1970 
to July 28, 1970 and from November 21, 1970 to November 24, 
1970.  The veteran's military occupational specialty was 
identified as a communication navigation systems technician, 
which would be an electrical tester in the civilian 
equivalent.  

Review of the veteran's service medical records reveals 
treatment in 1971 for an injury to the right foot when the 
veteran dropped an air conditioner on it, and also for a 
bunion on the right toe, as well as for occipital headaches.  
Service medical records are otherwise unremarkable.  Service 
medical records are entirely negative for any complaints or 
treatment during the veteran's service in the Republic of 
Vietnam.  On separation examination, in November 1971, there 
were no pertinent complaints and no pertinent findings.  Skin 
was reportedly normal, as were all musculoskeletal findings 
and a chest X-ray study, on separation examination.  (The 
Board notes that service medical records were negative for 
any reported shell fragment wound, or injuries resulting from 
a rocket attack.)  

In February 1972, the veteran submitted a claim seeking 
service connection for the right foot injury he experienced 
in 1971 and also for a hearing loss, for which he reported no 
treatment.  He did not claim any shell fragment wound 
residuals or any other disorders at that time.  His claims 
were denied by a March 1972 rating decision, which the 
veteran did not appeal.

In March 1976, the veteran submitted another claim seeking 
service connection for a skin condition, and also for a right 
knee injury, in addition to the previously claimed right foot 
injury.  He claimed he had developed a scaly skin condition 
after returning from Vietnam and he reported his knee was 
injured by the falling air conditioner in service.  He again 
did not claim any shell fragment wound residuals or any other 
disorders at that time.  His claims were again denied by a 
May 1976 rating decision, with which the veteran disagreed 
initiating an appeal.  During the development of that appeal, 
the veteran offered no evidence concerning having experienced 
rocket attacks, shell fragment wounds, or any other injuries 
resulting from a rocket attack.

In December 1977, the veteran and his wife, accompanied by 
his then representative, appeared and presented testimony at 
a hearing on appeal pertaining to his pending claims.  The 
veteran offered testimony concerning having a skin disorder 
while in service, but again offered no testimony pertaining 
to any rocket attacks or shell fragment wounds having 
produced any scars on his skin.  The veteran described his 
skin becoming flaky while in Vietnam.  His wife also 
testified that she remembered her husband complaining of this 
skin problem.  However, she also offered no testimony of the 
veteran ever having reported a shell fragment wound in 
service or of her ever having removed shell fragments.  A 
complete transcript is of record.

A VA examination in April 1978 diagnosed seborrheic 
dermatitis.  Examination of the skin demonstrated dry macular 
papillary rash on the cheeks, mid chest and back.  Although 
scaling patches of skin were noted on the chest and back, 
there were no findings of any scars resulting from shell 
fragment wounds and the veteran had no pertinent complaints 
of such wounds.  Other than complaints regarding the right 
foot and right knee, the veteran had no complaints.

Service connection for a skin disorder (seborrheic 
dermatitis) was subsequently granted by a May 1978 rating 
decision.  Service connection for the veteran's right foot 
injury was granted and service connection for the right knee 
was denied by the Board in July 1979.

In April 1980, the veteran submitted a claim seeking service 
connection for residuals of Agent Orange exposure, and 
seeking to reopen the claim regarding the right knee.  Once 
again, during the development of that claim, the veteran 
offered no evidence concerning having experienced rocket 
attacks, shell fragment wounds, or any other injuries 
resulting from a rocket attack.

The veteran underwent a VA Agent Orange examination in April 
1980, and gave a history of working as an aviation electronic 
technician in Vietnam.  He also reported that he did 
participate in field exercises, resulting in Agent Orange 
exposure.  There were no other pertinent complaints or 
findings.  He did not report any shell fragment wounds from 
service and had no such complaints.  Examination findings 
regarding the skin noted the diagnosis of dermatitis and also 
a scar on the right foot and right ankle, but otherwise, the 
skin was normal.  Another record in March 1981 noted that the 
veteran had a variety of somatic complaints.

There are numerous medical records throughout the 1970s and 
the early 1980s, within the claims file which were obtained 
pursuant to the veteran's claims seeking service connection 
for his skin condition, as well as his right lower extremity 
injury due to the falling air conditioner.  These medical 
records were entirely negative for any complaints, diagnosis 
or treatment pertinent to the veteran's currently pending 
PTSD claim.  They were also negative for any record of a 
shell fragment wound.  The veteran offered no evidence 
concerning having experienced rocket attacks, shell fragment 
wounds, or any other injuries resulting from a rocket attack 
during the development of these claims.  A VA X-ray study of 
the veteran's back in May 1981 was negative for any shell 
fragment wound residuals.  

Private medical records were received in November 1981 
indicating treatment for a number of somatic complaints from 
1977 through 1981, to include complaints of chest pain and 
back pain.  These records included several X-ray studies of 
the veteran's chest and his spine, taken during 1977, all of 
which were negative for any complaints or findings of shell 
fragment wound residuals.  Again, the veteran offered no 
evidence concerning having experienced rocket attacks, shell 
fragment wounds, or any other injuries resulting from a 
rocket attack.

The veteran's initial VA psychiatric consultation was in 
September 1981.  On a VA psychiatric consultation the 
following month, he reported a stressor of having been 
charged by a Vietnamese individual with a knife and having 
shot and killed him at close range.  It was stated that the 
veteran was worried about the consequences of this, as he was 
not supposed to kill Vietnamese without the presence of an 
officer.  The veteran reported having dreams of being chased 
by the knife that the Vietnamese carried.  It was reported 
that the veteran's duties consisted of aircraft repair with 
some going out on patrols with combat exposure.  The record 
indicated that the veteran had a variety of somatic 
complaints, and it concluded that there was a possibility of 
PTSD and also a differential diagnostic possibility of 
multiple conversion disorder.  PTSD was to be ruled out.  The 
record further indicated that the veteran was advised to 
pursue a claim for service connection for PTSD.  At that 
time, the veteran did not offer any history of having 
experienced rocket attacks, shell fragment wounds, or any 
other injuries resulting from a rocket attack.  Subsequent 
records from the VA Mental Health Clinic, in late 1981 and 
1982, indicate the veteran was participating in group therapy 
with the Vietnam Veterans Group.  

The veteran's original claim seeking service connection for 
PTSD was received in March 1982.  In April 1982, the veteran 
submitted a statement reporting that he had been stationed in 
Da Nang in March and April 1970, and during that time, the 
area was subject to frequent rocket attacks.  The veteran 
reported that in April 1970, a rocket landed in the compound 
and he was thrown across his hooch by a blast.  (The Board 
notes that although the veteran reported that he was thrown 
by a rocket blast, he still gave no history of shell fragment 
wounds, or any other injuries resulting from a rocket 
attack.)  The veteran also reported that in June 1970, he was 
on a mission on a helicopter which received enemy fire and 
crash landed.  He also reported that about the same time, he 
was on a patrol in the bush, when he was attacked by a Viet 
Cong member with a knife.  He stated he shot and killed this 
individual when he was no more than three or four feet away.

Received in April 1982 was a letter from A. Oldenburg, M.D., 
reporting that the veteran and his wife had been seen twice 
in 1975 for marital counseling.  It was also stated that the 
veteran was prescribed Mellaril.  There was no reference to 
PTSD symptoms or complaints in the letter.

In August 1982, the veteran, accompanied by his then 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  Although the issues 
on appeal at that hearing were unrelated to the veteran's 
PTSD claim, he did offer testimony regarding his pending PTSD 
claim.  The veteran testified that a rocket hit the hooch 
next to his and he was thrown across his hooch by the blast.  
He stated he thought three people were killed but he was 
unsure if any lived.  He also stated he cut both his knees 
when he fell but did not want a Purple Heart.  The veteran 
stated one individual had his leg dangling off and he had 
tried to help stop the bleeding.  During the August 1982 
hearing, the veteran raised new claims seeking service 
connection for a head injury and for neck and back arthritis, 
due to his injuries.  He claimed these disorders were due to 
the rocket blast.  (The Board notes that this was the first 
time the veteran had reported such residual injuries.  
However, again he did not mention any shell fragment wounds 
or other injuries resulting to himself from a rocket attack.)  
The veteran also testified that his four days of TDY duty in 
the Republic of Vietnam in November 1970 were in relation to 
a rescue raid to recover prisoners of war.  A complete 
transcript of the testimony is of record.

Received in August 1982 was an employment physical submitted 
by the veteran, which was dated in January 1974.  On that 
form, the veteran reported several physical problems, 
including the injury to his right foot in service, but there 
was no history of shell fragment wounds, or any other 
injuries resulting from a rocket attack.

Received in December 1982 were the veteran's complete service 
personnel records, to include his corrected DD Form 215, 
reporting his dates of service in Vietnam as from March 1, 
1970 to July 28, 1970 and from November 21, 1970 to November 
24, 1970.  Also received was the veteran's record of 
assignments, which indicated that while in Vietnam, his 
military duties were as an Aircraft Communications Systems 
Technician.  It was also indicated that in July 1970 he was 
reassigned from MAG (Marine Air Group) 11, 1st MAW (Marine 
Air Wing) to MAG 12, 1st MAW, Fleet Marine Force Pacific, III 
Marine Amphibious Force (which was based in Japan).  The 
veteran's service records further indicate under combat 
history that he participated in counter insurgency operations 
from March 2, 1970 until July 20, 1970.  (The Board notes 
that the dates indicated on the veteran's list of assignments 
and duties correspond with the veteran's dates of service in 
Vietnam indicated on his DD Form 215.  The Board further 
notes that the veteran's service personnel records are 
negative for any assignment to any CAP (Combined Action 
Platoon) unit.)  Also within the veteran's service personnel 
records is a notation dated March 2, 1970 indicating 
assignment to VMCJ-12, MAG-11, 1st MAW, which also states 
"Estab combat service code as 5."

Received in January 1983 was a letter from the Marine Corps 
History and Museums Division which reported that command 
chronologies for the Marine Composite Reconnaissance Squadron 
did not indicate that the unit was subject to shell, mortar 
or rocket attack during the veteran's service.  It was also 
stated that no Marine units were involved in a prisoner of 
war raid in November 1970.  

Received in March 1983 was a letter from J. L. Y. written to 
the veteran.  J. L. Y. indicated that he remembered a hooch 
being hit by a rocket and one man being killed and two others 
wounded by the attack.  (The Board notes that J. L. Y. made 
no indication of being aware of the veteran's whereabouts at 
the time of the attack, nor did he indicate that the 
veteran's hooch was damaged in the attack.)  J. L. Y. also 
provided a sketch of the troop living area, which showed the 
hooch hit was located in between a hooch with a bulls-eye 
painted on the roof and the "head" and he provided 
photocopies of two photographs showing the damaged hooch.

The veteran's claim seeking service connection for a right 
knee injury was again denied by the Board in September 1983.

Received in October 1984 were sick logs from the veteran's 
unit at Cherry Point, North Carolina, after he returned from 
Vietnam.  There were several entries indicating that the 
veteran was treated for complaints related to his right foot, 
but there were no other recorded complaints or treatment.  
(The Board notes that there was no treatment for shell 
fragment wound residuals or any other injuries resulting from 
a rocket attack.)

The veteran's claims seeking service connection for a head 
injury, a cervical disability, and a back disability, were 
denied by the Board in March 1985.

Subsequently received in January 1988 were the command 
chronologies for the 1st Marine Division, which confirmed 
that the Da Nang Air Base had been subject to harassing enemy 
rocket attacks in April 1970.  On April 1, 12 rockets were 
launched into the Da Nang vital area.  (The Board notes, 
however, that none of these rockets were said to have caused 
any casualties, nor did they reportedly land near the 
veteran's unit.)  On April 8, 1970, four rockets were 
launched into the area of the airfield.  It was confirmed 
that MAG 11 sustained one hit in the living quarters, which 
killed one Marine and wounded three others on April 8.  The 
individuals were not identified in the report.

VA outpatient treatment records from late 1987 and early 1988 
were received in January 1988 and March 1988.  Amongst these 
records, in August 1987, the veteran complained of problems 
with his left shoulder due to prior blunt trauma.  He did not 
report any shell fragment wound.  In October 1987, the 
veteran underwent a surgical removal of a left scapular mass, 
described as a segment of bone and attached soft ligamentous 
tissue with focal periosteal proliferation from questionable 
previous trauma.  In November 1987, the veteran gave a 
history of being status post shrapnel wound to the right leg.  
(The Board notes that this is the first history the veteran 
ever offered of a shell fragment wound.)  After the November 
1987 treatment, the veteran would repeatedly offer a history 
of shrapnel wounds.  In December 1987, he gave a history of 
being status post shrapnel in both legs, arms, and chest.  A 
January 1988 VA X-ray study indicated a small density that 
"may represent shrapnel" over the left side of the upper 
thoracic spine.  (The Board notes that finding contrasted 
with numerous previous X-ray studies of the veteran's chest 
and back, as described hereinabove, which were negative for 
any such finding.)  Mental Health Clinic records reveal the 
veteran was first given a diagnosis of PTSD, as well as major 
depression, in January 1988.  The stressor upon which the 
diagnosis was based was not identified.

Received in March 1988 was a private medical record stating 
that the veteran had been treated since 1972 with a chief 
complaint of temporomandibular joint syndrome.  The signature 
on this report was illegible.  (The Board notes the record 
was negative for any pertinent complaints of a shell fragment 
wound or of PTSD.  The record was also negative for any 
history of the veteran having reported injuries resulting 
from a rocket attack.)

The veteran underwent a VA psychiatric examination in May 
1988.  At that time he reported stressors of having 
repeatedly been in combat.  He reported having been ambushed 
while out on patrol and being subject to enemy fire, having 
been wounded by shrapnel in a rocket attack, and most of all, 
that he also performed highly classified work that included 
participating in expeditions to liberate POWs in Vietnam and 
other countries.  He reported having participated in an 
expedition to liberate POWs in November 1970 in North 
Vietnam.  He reported flashbacks of seeing a Vietnamese 
charge him with a machete.  It was also noted that he had a 
number of somatic complaints which he blamed on shrapnel 
wounds.  Based on the reported stressors, a diagnosis of PTSD 
was made.

A VA outpatient treatment record, dated in June 1988 was 
received, which reported that a piece of shrapnel from the 
veteran's left thigh was coming out of the skin and was 
removed.  There was an assessment of a shell fragment in the 
left thigh.

Received in June 1988 was a letter from R. E. R., who stated 
he was in Da Nang from 1969 to 1970 and he remembered a 
rocket attack that struck a hooch across from his and there 
were shrapnel holes in lockers in their section.  (The Board 
notes that R. E. R. did not indicate that he was aware of the 
veteran's whereabouts at the time of this attack, nor did he 
indicate that the veteran's hooch was damaged in the attack.)

Also received in June 1988 was a letter from J. L., who 
stated that he served with the veteran in Vietnam.  J. L. 
stated that a rocket did hit their compound at Da Nang in 
1970 and shrapnel from the rocket hit his locker.  J. L. said 
that was the only attack that hit the compound.  He further 
stated that his hooch was across the drainage ditch from the 
veteran's.  (The Board notes that J. L. did not indicate that 
he was aware of the veteran's whereabouts at the time of this 
attack, nor did he indicate that the veteran's hooch was 
damaged in the attack.)

Also received in June 1988 was a letter from a former 
employer of the veteran, who stated he was repeatedly absent 
from work from late 1971 to early 1973.

A record of VA hospitalization from August to September 1988 
indicated the veteran reported a history of numerous 
stressors.  He also reported having lost numerous jobs as a 
result of absenteeism resulting from pain from multiple war 
wounds incurred in a rocket blast that resulted in injuries 
to his "left clavicle, cervical regions, both arms, both 
legs, broken left lower rib, left chest."  He also reported 
banging his back during the rocket attack resulting in injury 
to his left scapula, receiving a blow to his jaw, which 
knocked out teeth, and having his eardrum perforated.  Among 
the veteran's other reported stressors, he reported being on 
the flight line when an aircraft hit by enemy fire was landed 
by the co-pilot and the pilot's head had been blown off.  The 
veteran claimed to have seen this at the landing site and he 
reported continued nightmares of this.  He reported the hooch 
area was subject to frequent rocket attacks and that the 
hooch right next to his was hit in a rocket attack.  He 
reported being thrown across his hooch by the blast and 
having received his numerous claimed injuries.  He also 
reported an individual named "Stretch" having a leg blown 
off in the attack.  He claimed to have applied a tourniquet 
to this individual until medics arrived.  He also claimed to 
have refused the Purple Heart for his wounds because they 
were minor.  The veteran recalled another incident in which a 
pilot received a round in the head and his brains were 
splattered.  The veteran also reported going out in a 
helicopter to salvage equipment from downed airplanes and on 
one such mission his helicopter was shot down and he was 
pinned down by enemy fire for over an hour.  The veteran 
reported the perimeter of the base being constantly 
penetrated and he reported patrolling the perimeter with 
another Marine named "Red" when a Vietnamese attacked with 
a machete and he shot and killed him.  He stated the 
Vietnamese was also carrying an AK-47, which "Red" kept 
while he kept the machete.  The veteran reported constantly 
seeing the dead man's face and he reported that this was his 
worst nightmare.  The veteran also reported an incident where 
he captured a suspected Viet Cong, who was subsequently 
released, and the veteran claimed to have constantly been on 
patrols.  Based on his history, the veteran was diagnosed 
with PTSD.  He was also diagnosed with recurrent major 
depression and a passive-aggressive personality disorder.

Subsequent VA hospitalizations from October 1988 to December 
1988, from March 1989 to April 1989, from May 1989 to June 
1989, and during June 1990, indicated a continuation of the 
diagnosis of PTSD, recurrent major depression and a passive-
aggressive personality disorder.  Also of record is a March 
1989 report from the VA Medical Center PTSD unit stating that 
the veteran had definitely suffered from PTSD for many years.  
These records referred to the lengthy list of stressors 
outlined during his first admission as the basis for the PTSD 
diagnosis.

It is noted that on a VA Form 1-9, submitted in January 1989, 
the veteran identified the individual who had a leg blown off 
and whose blood covered the veteran as he tried to stop the 
bleeding as being named "[redacted]."  In the VA record of 
hospitalization from August to September 1988, the veteran 
had previously identified this individual as being named 
"[redacted]," not "[redacted]."

In March 1989, the veteran and his wife, accompanied by his 
then representative, appeared and presented testimony at a 
hearing on appeal before a VA hearing officer.  The veteran 
testified regarding the April 1970 rocket attack that he was 
blown across his hooch when the  rocket hit and that he 
sustained multiple shrapnel wounds and was also injured by 
being thrown.  He reported that he had been taking pieces of 
shrapnel out of his skin as they surfaced for years.  He 
stated that he did not want the Purple Heart.  He stated that 
an individual named "[redacted]" was hit by the rocket, but he 
could not remember his full name.  He testified that his 
hooch was right next to, adjacent to, the one that was hit by 
the rocket.  He stated he was only about 10 feet away from 
where the rocket hit.  He also testified that his unit was 
reassigned to Japan, which was where he went when he left 
Vietnam.  He also testified that he returned to Vietnam to 
perform a special classified mission which he could not 
discuss further.  A complete transcript of the testimony is 
of record.

Also received was a March 1989 statement from a F. H. C., who 
reported that he had served in the Da Nang area in 1970 with 
the 1st MAW and he recalled regularly getting rocket and 
mortar attacks in the area.  (The Board notes that F. H. C. 
did not indicate that he was aware of the veteran's 
whereabouts at the time of any such attack, nor did he 
indicate that the veteran's hooch was damaged in any such 
attack.)  The veteran's brother also submitted a statement 
reporting that the veteran had not been the same since his 
return from Vietnam.

On VA examination in November 1990, the diagnosis of PTSD was 
continued.  At that time, the veteran reported constantly 
remembering when he was almost killed by the rocket attack.  
He also reported multiple episodes when close friends were 
killed and he had to carry out their dead bodies.  Numerous 
additional VA medical records, to include outpatient 
treatment records and also inpatient hospitalizations 
throughout the late 1980s and early 1990s, also continued the 
diagnosis of PTSD, as well as major depression.

A report from the Commandant of the Marine Corps, dated in 
April 1991, noted that it was not possible to verify the 
identity of any individuals involved in the veteran's summary 
of stressful events, as nicknames would not be shown in 
records.

Additional command chronologies were received from the Marine 
Corps Historical Center in February 1992, but they were 
negative for any pertinent information supporting any of the 
veteran's reported stressor events.  In particular, they 
showed that during the veteran's period of service, there 
were no helicopters lost to enemy fire (contradicting the 
veteran's prior history of having been shot down while in a 
helicopter).  They further showed that there were incidents 
of aircraft having been damaged by enemy fire, but there were 
no reported injuries or deaths among any pilots 
(contradicting the veteran's prior history of twice having 
gone to aircraft and having seen pilots who had been killed 
by shots to their heads).

In May 1992, the veteran and his wife, accompanied by his 
then representative, appeared and presented testimony at a 
hearing before a Member of the Board.  The veteran testified 
that his compound at Da Nang was constantly being hit by 
rocket fire.  He was not sure of the number of days, although 
he said someone told him it was 42 days straight.  The 
veteran testified that in an attack on April 1, April fools 
day, the hooch right next to his was hit, he sustained 
multiple shell fragment wounds, as well as a broken rib, and 
got blood all over himself by trying to tourniquet a Marine 
who had his leg blown off.  The veteran stated he did not 
seek treatment for his wounds as he did not think they were 
significant.  The veteran also stated that on another 
incident he was on a helicopter which was shot down and they 
came under fire.  The veteran reported that after service he 
had taken pieces of shrapnel out of his legs, arms, and back.  
The veteran's wife testified that she had helped take out 
little pieces of metal, which looked like pimples, 4 or 5 
times from the veteran's skin.  The veteran also reported an 
incident in service in which he went to assist a plane that 
was hit, but he provided no details and stated he tried to 
block it out.  The veteran also was asked about post-service 
accidents and he acknowledged several car accidents, 
including one in which his car slid under a truck and he got 
glass in an eye, as well as an incident in which he broke his 
hand by punching a wall.  A complete transcript of the 
testimony is of record.

Additional VA medical records were received into evidence at 
the May 1992 hearing.  Amongst these was a VA X-ray study, 
dated in August 1991, which noted that shrapnel was possibly 
present in the veteran's right calf.  (It is again noted by 
the Board that the veteran reported no such shrapnel prior to 
1987.)  VA hospitalization records from February 1991 to 
March 1991, and also from December 1991 continued the 
diagnosis of PTSD.  There were also diagnoses of major 
depression and dysthymic disorder.  A VA psychiatric record 
from April 1992 indicated the veteran reported stressors of 
having been a guard at Da Nang, having been exposed to death 
on a number of occasions, having evacuated a decapitated 
pilot's body from an aircraft, and seeing several friends hit 
by incoming fire.  The veteran reported frequent nightmares 
of these events.  VA Mental Health Clinic records, spanning 
from 1990 to 1992 were also submitted showing the continued 
diagnosis of PTSD.

Also received in May 1992 were the following: a statement 
from the veteran's primary therapist indicating a diagnosis 
of PTSD and passive-aggressive traits; a statement from 
J. Martin, D.C., reporting that the veteran was treated 
frequently in 1981 and 1982 and twice in 1991 and once in 
1992 for complaints related to the left shoulder; and a 
statement from L. Steingesser, M.D., reporting the veteran 
was treated from 1983 to 1988 and gave a history of neck, 
shoulder, and chest injury while in Vietnam.  It was noted 
that by history, these complaints dated back to Vietnam.  The 
complaints were said to pertain to joint pain and multiple 
episodes of bursitis.  (The Board notes that the record was 
negative for any evidence of shell fragment wounds.)

In December 1992, the Board considered all of the above 
described evidence and denied service connection for PTSD and 
for residuals of a shell fragment wound of the left scapula.

At that time, the Board determined that residuals of shell 
fragment wounds were not sustained by the veteran in service.  
(The Board notes that the issue of entitlement to service 
connection for shell fragment wound residuals has not been 
reopened by the veteran and that portion of the December 1992 
Board decision remains final.)

Following a claim to reopen the issue of entitlement to 
service connection for PTSD, additional VA medical records 
were received in May 1993.  These indicated continuing 
treatment at the Mental Health Clinic with an assessment of 
PTSD.  A record of VA hospitalization in December 1992 
diagnosed PTSD, and dysthymia.  The hospital record also 
noted a history of numerous stressors related to the 
veteran's family, including deaths of relatives and friends, 
as well as difficulties with family relationships.

In January 1993, the veteran submitted a photocopy of a 
letter, dated March 31, 1970, with three postcards reported 
to be of Wake Island attached.  The letter was reportedly 
from the veteran and stated in part that things had been 
hectic with perimeter duty and patrols and that "a while ago 
don't ask me the day, a Bronco came in the flight line in 
distress one of the guys had his head shot up.  I don't know 
wether (sic) I can take this again."  In the letter, the 
veteran also reported turning someone in who was suspicious 
who was later released.  He reported that there was rockets, 
mortar and small arms fire and you can't fire back.  (The 
Board notes that the letter was not an original and there was 
no date stamp to verify the date.)

In December 1993, the veteran also submitted another letter, 
dated February 28, 1970, and a postcard, reportedly dated in 
December 1969, addressed to his wife.  These contain no 
pertinent information related to any claimed stressor.

The veteran underwent a VA hospitalization from December 1993 
to January 1994 and the diagnosis of PTSD was continued.  The 
hospital record also noted that there were several scars on 
the veteran's arms, legs, and back.  It was also noted that a 
review of prior outpatient treatment records indicated metal 
fragments were discovered on multiple occasions.  A VA 
treatment record dated in January 1994 noted that the veteran 
expressed concern about retained shrapnel fragments from 
Vietnam and reported that he still occasionally has shrapnel 
extend through his skin.  The physician assistant noted that 
he had removed a 4-millimeter irregular fragment from the 
veteran's right thigh in August 1988, which was metallic as 
it adhered to a magnet.  It was suggested that a more 
systemic inquiry regarding the presence of shrapnel be 
undertaken.  Skin mapping of all scars was then conducted and 
revealed a few small mildly hypopigmented scars on the 
veteran's chest and anterior right and left thigh.  A 
deformity of the left costal margin was noted.  There were 
also several mildly hypopigmented scars on the veteran's 
posterior left and right arm, as well as a surgical incision 
scar from the left scapulectomy.

In January 1994, a statement was received from the veteran's 
mother, who reported that when the veteran returned from 
Vietnam, he had chronic headaches, his jaw clicked, his 
shoulder clicked, he had rashes, a rib stuck out, and his 
hearing was impaired.  She stated he just was not the same 
physically or mentally after returning from service.  A 
similar statement was also received from the veteran's 
brother.  Another statement was also received from J. L., 
which was identical to the statement previously received in 
June 1988.  Also submitted were two photographs of the 
veteran, apparently taken in Vietnam and showing him 
shirtless.  On these photographs, there is a red mark on the 
veteran's right bicep, on his right anterior shoulder, on his 
left collarbone, his left anterior chest, his left bicep, and 
the left arm just above the elbow.  There are also two 
darkened marks, appearing bluish in color, one at the bottom 
of the left rib cage and the other on the left side of the 
jaw.  (The Board notes that to the naked eye, these red and 
blue marks on the photos appear to be ink marks added to the 
photos after they were taken and do not appear to be actual 
photographs of shell fragment wounds or other injuries.)

Additional VA medical records showing a continued diagnosis 
of PTSD were received in January 1994.  Also in January 1994, 
the veteran, accompanied by his then representative, appeared 
and presented testimony at a hearing on appeal before a VA 
hearing officer.  Also testifying were a Vet Center 
counselor, J. B., and J. F. A., a former veteran service 
officer.  J. B. testified that he had been participating in 
the veteran's treatment as a counselor for six years, and he 
believed the veteran was a combat veteran displaying the 
prerequisite stressors for a PTSD diagnosis.  J. B. also 
testified that he believed the photos submitted of the 
veteran demonstrated shrapnel wounds.  He stated the medical 
findings of record were also consistent with shrapnel wounds.  
J. B. further offered his opinion that the veteran had not 
sooner reported these shrapnel wounds as a way of avoiding 
the issue.  J. F. A. also testified that he believed the 
photos submitted demonstrated shrapnel wounds on the veteran.  
J. F. A. stated that he spent 14 months working in a Naval 
Hospital and he believed the veteran's wound pattern was 
consistent with shrapnel.  J. F. A. further testified that it 
was common for all Marines to work outside their military 
occupational specialty and to have infantry duties and this 
was likely true for the veteran.  J. F. A. was unaware of any 
post-service accident that could be responsible for the 
veteran's metallic fragments.  The veteran testified that he 
performed infantry duties in Vietnam, in addition to his 
military occupational specialty.  He stated he killed enemy 
personnel and saw dead American personnel, including buddies.  
The veteran stated that he was injured by a rocket that 
struck only 8 to 10 feet away from him.  The veteran 
testified that the photos submitted showed him at Da Nang a 
couple of days after he was wounded and show the wounds 
received.  The veteran could not recall if he told his family 
about his wounds.  He denied any industrial accidents or any 
other post-service incidents which could be responsible for 
the metallic fragments he currently demonstrates.  A complete 
transcript of the testimony is of record.

VA medical records from August 1994 through March 1995 were 
received in March 1995.  Amongst these was a record of VA 
hospitalization dated in August 1994.  This indicated that 
the veteran underwent a physical examination which diagnosed 
several scars from shrapnel on the skin.  On admission, the 
veteran gave a history of stressors that included having gone 
to the flight line and having been the first to see a pilot 
who had his head blown off.  The plane was reportedly landed 
by the co-pilot.  The veteran reported being deeply troubled 
by this.  He also reported having captured a suspected Viet 
Cong who was later released by the Vietnamese.  He reported 
going on numerous patrols and also reported the hooch next to 
his being hit in a rocket attack.  He reported that friends 
were killed in this attack and that he had tried to stop the 
bleeding of one victim.  He also reported being in a 
helicopter that was shot down and pinned down by enemy fire 
for an hour.  He reported that he received multiple shrapnel 
wounds from the rocket attack and also that he received a 
blow to the jaw which caused several teeth to be cracked and 
broken.  Subsequently, an examining environmental physician 
noted that in response to the questioning of the veteran's 
history regarding the shrapnel, an X-ray study of the mid-
dorsal spine was taken in January 1995.  It was stated that 
three metallic densities were seen in the posterior soft 
tissues at the mid-dorsal level.  It was stated that this 
would appear to incontrovertibly establish that the prior 
mass in the left scapula was a growth resulting from retained 
shrapnel.  The physician further opined that there appeared 
to be several stressors sufficient in severity to warrant the 
PTSD diagnosis.

Received in April 1995 was an assessment by a VA psychologist 
of continued severe PTSD, based on multiple wartime trauma.

A June 1994 report of contact indicates that the veteran's 
representative submitted a file of information to the RO.  
Apparently amongst the information submitted were the 
following records:  Received was a letter from F. C. dated in 
January 1985.  F. C. stated that he served with the veteran 
in Vietnam during 1970 and at Cherry Point, North Carolina 
during 1971.  The letter states that during that time the 
veteran went to the base hospital for treatment.  (The Board 
notes that the letter makes no mention of what the veteran 
was treated for or when he was treated.)  Also of record were 
a number of private medical records spanning from 1973 to 
1991 showing treatment for a variety of physical ailments not 
pertinent to the veteran's contentions.  Also received were 
employer performance reviews dated in 1985 and 1987 both of 
which note excessive absenteeism by the veteran.  The veteran 
also submitted a list of 36 names, whom he apparently claimed 
were people he knew that were either killed in action or 
missing in action in Vietnam.  (The Board notes that the 
veteran did not indicate that any of these names were related 
to his previously claimed stressor incidents, nor was there 
any explanation offered regarding any of the names.)  The 
veteran also submitted a form entitled "Registration of 
Privately Owned Weapon."  This form was dated in November 
1970 and indicated the veteran had registered a knife with a 
12 inch blade as a war trophy.  Subsequently received was 
another affidavit of ownership, dated in September 1970 and 
signed by the veteran, that described an 18 inch single edge 
knife with a brownish wooden handle and the letters "B" and 
"A" on the blade.

Also received was a letter from the Social Security 
Administration to the veteran, dated in December 1988, 
indicating that the veteran was disabled for Social Security 
Administration benefits.

Also received was an undated note which has an appointment 
time and the name Dr. Korilenko written, below which appears 
the printed notation "not feasable (sic) to remove shrapnel 
at this time."

Also received was a February 1994 statement from R. E. R. 
which repeated the statement previously received in June 1988 
from R. E. R., in which he stated he was in Da Nang from 1969 
to 1970 and he remembered a rocket attack that struck a hooch 
across from his and there were shrapnel holes in the lockers 
of other Marines.  (The Board notes that R. E. R. did not 
indicate that he was aware of the veteran's whereabouts at 
the time of the attack, nor did he indicate that the 
veteran's hooch was damaged in any such attack.)

Received in November 1995 were additional VA medical records 
that included a June 1995 assessment of a status post-
traumatic injury to the right leg and back by shrapnel.  Also 
received was a January 1995 X-ray study of the upper thoracic 
spine which found three tiny metallic densities in the 
posterior soft tissues at the level of the mid-dorsal spine.

In April 1996, the veteran underwent a VA examination of the 
skin.  The veteran reported having acne like lesions in 
Vietnam and gave a history of chronic skin problems.  There 
was an assessment of chronic acne lesions of the skin, 
folliculitis of the thighs and buttocks, and chronic fungus 
of the feet and toenails.  There were no complaints and no 
findings regarding scars or shell fragment wounds.

In November 1996, another statement was received from J. L., 
repeating his prior statement that a rocket had hit the 
compound in April 1970.  J. L. stated that his locker in his 
hooch was damaged by shrapnel from the blast, which was 150 
to 200 feet away.  He further stated that the veteran's 
hooch, to his knowledge, was only a few feet from where the 
rocket landed.  (The Board notes that J. L. did not indicate 
that he was aware of the veteran's whereabouts at the time of 
the attack.)  J. L. also stated that his military 
occupational specialty was communication navigation but he 
also performed infantry duties including perimeter guard with 
M-16 rifles.  J. L. stated that the veteran would have 
performed similar duties.  Photocopies of three photographs 
were attached, two showing the hooch damaged by the rocket, 
and the third showing a locker, reportedly damaged by 
shrapnel.  J. L. also attached his DD 214, showing service in 
Vietnam from January to September 1970.  (The Board notes 
that J. L.'s period of service in Vietnam overlaps the 
veteran's period of service.)

Received at a hearing on appeal in June 1997 was an article 
entitled "CAPS in Vietnam."  This article discussed the 
participation of Marines in regional pacification programs in 
Combined Action Platoons (CAPS), which worked in alliance 
with Popular Forces (PF) and Regional Forces (RF) of South 
Vietnam.  The article had a photo of members of CAP 2-3-7 
near Phong Nhu, Vietnam taken in November 1970.  The veteran 
had labeled one of the individuals in the photo as himself.  
(The Board notes that the veteran was in Vietnam from March 
to July 1970 and only in Vietnam for 3 days of TDY duty in 
November 1970.)

Also received was a letter signed by J. S., who stated that 
the veteran had served in the 3d Marine Amphibious Force, 2d 
Combined Action Group, CAP 2-3-7 from June to September 1970.  
J. S. stated that he was a corpsman in the unit from June or 
July 1970 to April 1971.  J. S. attached command chronologies 
for the unit which showed actions dated from August to 
September 1970.  (The Board notes that based on the dates of 
service which J. S. provided, the majority of his service 
does not coincide with the veteran's verified dates of 
service in Vietnam.  Furthermore, the numerous actions which 
J. S. highlighted took place in August and September 1970, a 
period in which the veteran was not in Vietnam and, 
therefore, these incidents are irrelevant to the veteran's 
claim.)

Also received was a letter from the Vet Center Counseling 
Therapist, J. B., dated in June 1997, stating that as the 
veteran had participated in a CAP unit, he had encountered 
several stressors of life and death variety attested to by 
the action reports submitted supporting the PTSD diagnosis.  
(The Board notes that this was referring to the chronologies 
provided by J. S., which do not coincide with the veteran's 
dates of service.)

In June 1997, the veteran, accompanied by his then 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  Also testifying were 
a Vet Center counselor, J. B., and the veteran's wife.  The 
veteran testified that he served with CAP unit 2-3-7 in the 
Da Nang area.  (The Board notes that this was the veteran's 
first report of such service.)  The veteran testified that he 
had served in Vietnam from February 1970 to September 1970 
and returned in November 1970.  The veteran stated that he 
served with the CAP unit from June to September 1970.  (The 
Board notes that these dates do not coincide with the 
veteran's verified dates of service and were the veteran's 
first such report.)  The veteran testified that he was in the 
photo in the article about CAPS that had been submitted into 
the record.  The veteran further testified that he 
participated in several ambush actions in the chronology 
supplied by J. S. during the months of August and September 
1970.  (The Board again notes that the veteran had no 
verified service in Vietnam during this period.)  The veteran 
stated he was out in field operations during that timeframe 
of August to September 1970.  J. B. testified that he was a 
therapist employed by the Vet Center since 1979, and he 
indicated that based on his experience, he believed the 
veteran had the highest level of PTSD he had ever observed.  
J. B. also testified that the veteran had demonstrated 
numerous stressor incidents to support the diagnosis.  The 
veteran was asked by the hearing officer what was the most 
significant incident in Vietnam which stood out in his mind, 
and the veteran responded that a "gook" with a machete came 
up from behind him and he shot him almost in half and he 
landed at his feet.  Later the veteran described always 
taking the tail end of all patrols and he reported that this 
"gook" had snuck up behind him while he was on the tail end 
of a patrol.  The veteran described another incident in which 
he did not bring enough grenades and the unit got in trouble 
as a result while out on patrol, but the veteran provided few 
more specific details.  The veteran claimed this incident 
involving the grenades occurred August 4, 1970.  (The Board 
again notes that the veteran has no verified service in 
Vietnam at that time.)  The veteran claimed there were many 
such incidents where there were multiple casualties while he 
was in the CAP on patrol, but he was unable to provide 
specific details as to the time of such incidents, the 
location, or the names of any such casualties.  The veteran 
stated that he had gotten by all the intervening years by 
trying to block such details from his mind.  A complete 
transcript of the testimony is of record.

The veteran underwent a VA psychiatric examination in July 
1997.  The veteran gave a history of serving in Vietnam from 
February to September 1970 and briefly during November 1970.  
The examination referred to the multiple high level stressors 
which had been described in previous VA hospitalization 
records.  Other stressors were also described such as being 
exposed to enemy incoming fire, receiving shrapnel fragments, 
and participating in ambushes.  It was also described that a 
major trauma was the April 1970 incident in which a rocket 
exploded, killing one and badly wounding several others, to 
include the veteran who sustained multiple shell fragment 
wound and injuries to the jaw and teeth.  The veteran also 
reported going on special missions outside Vietnam to 
retrieve instruments from downed aircraft.  The veteran 
reported flashbacks and dreams, particularly of the man he 
killed.  The diagnosis was that of PTSD and also dysthymic 
disorder.

In September 1997, the veteran submitted several additional 
items of evidence as follows:  A letter was received from A. 
A. F., who stated he served in Vietnam from December 1969 to 
December 1970.  A. A. F. stated that for part of this time, 
he served in CAP 2-3-7 and the unit regularly went on patrols 
and set up ambushes.  A. A. F. further stated that during the 
summer of 1970, June to September, the veteran was part of a 
fire team and participated in patrols and ambushes.  A. A. F. 
attached a citation from his Navy Achievement Medal, which 
recognized his service in the CAP, including recognition of 
over 250 patrols and ambushes.  Also attached was the article 
about CAPS entitled "CAPS in Vietnam," a copy of which had 
been previously entered into record, and the photo used in 
the article.

The veteran also submitted an original postcard from Okinawa, 
dated in February 1970, which states he is about to depart 
for Vietnam.  Also submitted was a photocopy of a postcard 
dated in September 1970.  This postcard is of the USA-Japan 
exposition.  In the margins of the postcard is a notation 
that says "I just arrived after being on armed guard duty in 
Vietnam till getting here...."  Another notation says 
"Someone gave me a few of these cards for writing.  No I'm 
not on vacation."  (The Board notes that these items in the 
margin appear to have been added at some different time from 
the original message, as the eye can discern the ink is of a 
different thickness, even though this is a photocopy and not 
an original.  The Board notes that the notation of having 
just left Vietnam is rebutted by service personnel records.)

The veteran also submitted another letter from J. S., which 
enclosed additional command chronologies from the CAP units.  
These command chronologies spanned from July 1970 through 
October 1970.  (The Board notes that these chronologies do 
not indicate the veteran's participation in any individual 
stressful incident.  The Board notes the veteran does have 
verified service in Vietnam during the month of July 1970.  
However, as service records indicate he departed at the end 
of July to Japan, the remainder of the command chronologies 
are irrelevant.  The Board further notes that given the 
statements of A. A. F. and J. S., the veteran may very well 
have served in CAP 2-3-7 during the month of July, even 
though such service is not verified on his service personnel 
records.  Nonetheless, the command chronologies for July 1970 
are negative for any stressful incidents involving CAP 2-3-7.  
The chronology shows no significant events involving CAP 2-3-
7 during the month of July.)  

Received in September 1997 was another report from J. B. of 
the Vet Center.  This report highlighted three major 
identifiable stressors.  The first was an incident in which 
the veteran was thrown by a rocket attack and then attempted 
to use his arms as a tourniquet on a wounded soldier.  The 
second and third incidents were both involving pilots who had 
been shot in the head, one with his head completely blown off 
and the other with his brains splattered through the cockpit.  
It was noted that the veteran was reportedly wounded by 
shrapnel in the rocket attack and several medical records 
document removal of shrapnel.  J. B. concluded that these 
incidents supported the PTSD diagnosis and the veteran 
displayed all the requisite PTSD symptoms to warrant service 
connection.

The Board notes that in August 1998, the veteran and J. L., 
accompanied by the veteran's representative, appeared and 
presented testimony at a hearing before the undersigned 
Member of the Board.  (Present at the hearing as observers 
were J. B. and J. F. A., both of whom had offered testimony 
at prior hearings.)  J. L. testified that he was stationed in 
Da Nang in April 1970, along with the veteran.  He stated 
their quarters was subject to rocket attack that month.  He 
submitted into the record three original photos showing the 
damage from the rocket attack.  (Photocopies of these photos 
had previously been submitted into the record.)  J. L. stated 
that the photos showed damage to a hooch directly across from 
his hooch and shrapnel had damaged lockers in his hooch.  
When asked if the veteran also resided next to the damaged 
hooch, J. L. responded "no" and indicated that the veteran 
was across a drainage ditch in the other compound.  He 
estimated the veteran's quarters were approximately 200 feet 
away.  J. L. confirmed that the veteran was present in Da 
Nang at the time of the rocket attack.  He also stated that 
the rocket attack which struck the hooch was one of many 
rocket attacks against the base.  J. L. further stated that 
he regularly did perimeter guard duty, and such duties were 
common practice.  However, because the veteran was in a 
separate squadron, he was not personally aware if the veteran 
did similar duty.  J. L. also testified that he was never 
subject to small arms fire, and when asked if it was unusual 
for someone on the perimeter to make contact with the enemy, 
he replied that he never saw many people after the rocket 
attacks, that the enemy was just harassing the base and there 
was never a full scale assault.  J. L. also testified that he 
did not see the veteran the day of the rocket attack in 
April, nor did he see him or talk to him after the attack.  
In response to questioning, the veteran testified that he 
performed combat duties with CAP 2-3-7.  He did not know the 
exact dates he served with this unit, but stated 
approximately from mid-April 1970 to the end of the summer.  
When asked to identify his stressors, the veteran stated that 
in addition to the rocket attack, that while in the CAP unit, 
he claimed to have killed someone sneaking up on him with a 
machete and reported bringing the machete back with him.  The 
veteran's representative argued that the veteran had been 
awarded two bronze service stars with his Vietnam Service 
Medal, which indicated that he had been assigned to a unit 
exposed to combat (the CAP unit), and he asked that to be 
considered in evaluating the veteran's stressors.  A complete 
transcript of the testimony is also of record.

Submitted into evidence at the time of the August 1998 
hearing were additional written argument from the veteran's 
representative; an undated statement from J. B. of the Vet 
Center which essentially reiterated prior statements 
submitted into the record; a statement from J. L. that 
reiterated his prior statements and testimony, and three 
photos from J. L. which displayed rocket attack damage.

Following the Board's February 1999 remand, the RO determined 
in April 1999 that the veteran had submitted new and material 
evidence to reopen his claim seeking service connection for 
PTSD and proceeded to review the issue on the merits.

In April 1999, the RO sent another request to the Marine 
Corps in an attempt to verify additional stressor information 
submitted by the veteran.  The RO also requested that 
"Combat Code 5" be defined.  The response from the Marine 
Corps reported that information submitted was insufficient 
for the purpose of conducting any meaningful research due to 
a lack of specific combat incidents recalled by the veteran.  
It was also noted that records of the veteran's service did 
not show he was assigned to a combat action company in 
Vietnam.  There is further reference to a "combat service 
code 5" and it is stated that this does not mean the veteran 
actually participated in combat against the enemy.  It is 
stated that this entry means the veteran served in more than 
4 combat operations.  However, it is reported that the entry 
in the veteran's records is in error, as such an entry is 
normally made upon completion of a combat tour, but in the 
veteran's case, the entry was made on March 2, 1970, which 
was the same day the veteran joined the unit.  Thus, he could 
not possibly have participated in 4 combat operations prior 
to that date.  It was further noted that additional 
information regarding the veteran's command chronologies may 
be available from the Marine Corps Historical Center.

In May 1999, the RO sent a request for further information to 
the Marine Corps Historical Center.  The reply received in 
May 1999, enclosed records for the CAP 237 unit of the 2d 
Combined Action Group, for the period from April to June 
1970.  Among these records is a notation on April 2, 1970, 
that a CAP 2-3-7 force assisted a PF force that had 
encountered enemy small arms fire and caused the enemy to 
flee by their arrival.  There is also a notation that on June 
22, 1970, a CAP 2-3-7 patrol initiated organic weapons fire 
on 6 Viet Cong and the enemy fled without returning fire.  It 
was noted that during a subsequent sweep of the area, 1 PF 
member was wounded by a grenade booby trap and 1 Marine 
received a minor fragmentation wound.  Another entry on June 
25, 1970 indicates a CAP 2-3-7 ambush initiated organic 
weapons fire on 2 Viet Cong, who fled without returning fire.  
On June 30, 1970, a CAP 2-3-7 patrol received fire and 
returned organic weapons fire causing the enemy to flee.  1 
PF was killed in action and 2 PF were wounded in action.  
(The Board notes that there are no further entries pertaining 
to CAP 2-3-7.  The Board further notes that it is uncertain 
that the veteran was assigned to CAP 2-3-7 at the time of 
these documented incidents, but even if so assigned, the 
veteran did not report any stressor incidents similar to any 
of those documented in the unit chronologies.)

The veteran underwent another VA examination in June 1999.  
The examining physician was the same examiner who conducted 
the prior July 1997 examination of the veteran, which had 
made a diagnosis of PTSD and dysthymia.  The examination was 
based upon an extensive review of all three volumes of the 
veteran's claims folder as well as an interview of the 
veteran.  The examiner noted that based on prior 
contradictions in previous statements by the veteran, careful 
document by document review was performed for objectivity and 
reliability.  On current examination, the veteran's 
complaints centered around sustaining physical and shrapnel 
injuries.  He reported that shrapnel had imbedded in his 
spine causing semi-paralysis.  He reported a ruptured disc 
and right leg injury had occurred during a rocket attack.  
The veteran had a variety of physical complaints related to 
the rocket attack and reported the problems with his right 
leg were more related to the rocket attack than the incident 
in which an air conditioner was dropped on his foot.  It was 
noted that in relation to claimed stressors/PTSD symptoms, 
the veteran failed to reiterate any, and only when asked did 
he volunteer any.  When asked about dreams he reported 
frequent dreams of seeing himself flying through the air 
without landing and also lying on top of a corrugated 
building.  He listed no specific stressors.  When asked about 
the man he had reportedly killed he stated that he had been 
cut slightly on the arm by an enemy from behind with a 
machete, whom he shot and killed.  When asked about the 
rocket attack, he reported numerous injuries ranging from 
broken jaw, teeth, arm, back, and leg, but requiring no 
medical attention.  The examiner noted that review of claimed 
stressors suggested changes, omissions, and additions, with 
serious discrepancies throughout the records.  For example, 
it was noted that on one occasion a reported stressor was 
being charged by an individual with a knife, and on another, 
he described it as being cut on the arm from behind with an 
individual with a machete.  Other discrepancies, such as 
participation in raids to liberate POWs, in history given 
regarding substance abuse, in history given regarding 
shrapnel wounds, as well as in reported past and present 
dreams, were also noted by the examiner.  It was noted that 
the veteran focused on shrapnel and wounds on examination but 
reported no significant stressful events.  When asked about 
the April 1970 rocket attack, the veteran stated that J. L. 
had been with him and present during the incident, which was 
noted to contradict the August 1998 testimony of J. L., who 
stated he did not see the veteran that day and did not talk 
to him afterwards.  The examiner noted that nowhere in the 
entire history had the veteran given specific combat 
incidents and, therefore, the record suggested he was not a 
combat veteran.  Prior discrepancies regarding witnessing 
crashes and pilots being killed were also noted.  The 
examiner noted that powerful and stressful experiences 
actually experienced are permanently imbedded and do not 
change.  In contrast, it was noted that the veteran's stories 
are inconsistent and changed.  In view of all of the above, 
the examiner concluded that his impression of the veteran's 
psychiatric picture was changed from the prior July 1997 
examination, and the diagnosis was revised to indicate no 
Axis I diagnosis and an Axis II diagnosis of a personality 
disorder, not otherwise specified, with traits of inadequacy, 
irritability, inappropriate affect (anger), suspiciousness 
and distortion of facts.  

In response to the contentions concerning the veteran's two 
bronze service stars, the RO informed the veteran and his 
representative in a July 1999 supplemental statement of the 
case that according to the Navy and Marine Corps Awards 
Manual, the bronze service stars awarded were for being 
present during multiple or overlapping campaigns, which was 
consistent with the veteran's period of service.

II.  Analysis

A.  New And Material Evidence

Under applicable legal criteria, the December 1992 Board 
decision, which denied the veteran's claim for service 
connection for PTSD, was final.  38 U.S.C.A. § 7104.  
However, a claim may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the December 1992 decision, the Board must 
first note that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has previously held that the Secretary of Veterans Affairs, 
and, on appeal, the Board, were required to perform a two-
step analysis when a claimant sought to reopen a claim based 
upon new evidence.  First, it was to be determined whether 
the evidence was "new and material."  Second, if the Board 
determined that the claimant had produced new and material 
evidence, the claim was reopened and the Board evaluated the 
merits of the veteran's claim in light of all the evidence, 
both old and new.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  Whether the new evidence was "material" turned 
essentially upon the reasonable possibility that, when viewed 
in the context of all the evidence, it would change the 
outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), interpreting and applying 
a decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  See also Winters v. West, 12 Vet. App. 203, (1999) 
(en banc).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed, but only after ensuring that the duty to assist 
has been fulfilled.  Winters, 12 Vet. App. 203.  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
12 Vet. App. 209.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, 155 F.3d. 1356.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-85 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge was further interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet. App. 11, 20-21 (1998).  In 
determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
155 F.3d. at 1363.  Finally, the credibility of new evidence 
is assumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).

Under the precedent decision of the Court in the Evans case, 
in order to reopen a previously and finally denied claim 
there must be new and material evidence entered into the 
record since the most recent denial on any basis, either on 
the merits or on an attempted reopening.  Id. at 285.  
Therefore, the evidence which must be considered at this time 
in connection with the veteran's claim of entitlement to 
service connection for PTSD is that which has been submitted 
since the Board entered its decision on this matter in 
December 1992, in light of the standard of 38 C.F.R. § 3.156, 
as discussed in Hodge and its progeny.

In this regard, in its December 1992 decision, the Board 
determined that although there was medical evidence of a 
diagnosis of PTSD, there was not any independent verification 
of any of the veteran's claimed stressors.  In particular, in 
making its decision, the Board noted that historical 
documents from the Marine Corps, as well as lay statements 
from fellow service members, confirmed the veteran's report 
of a rocket attack on his base in April 1970 which killed at 
least one Marine.  However, the Board further noted that 
while the veteran may have been present in the general area, 
there was no corroboration that the veteran had been wounded 
in such attack, nor that he had attempted to rescue any other 
Marines who had been wounded in such attack.  It was noted 
that the veteran was not able to identify the names of the 
killed or the wounded.  The Board further noted that the 
multiple medical records that had carried forward a diagnosis 
of PTSD were based on the veteran's history of reported 
multiple stressors which were not confirmed.  In this regard, 
the Board noted that the veteran's service personnel records 
indicated no history of combat exposure, and that after 
making his claim for service connection, he subsequently 
continuously expanded his claimed stressors.  The Board noted 
that the veteran's claims of having sustained shell fragment 
wounds, a broken jaw, or a broken rib, in service were not 
credible, and the Board found the veteran's other claimed 
stressors to be equally incredible.  The Board stated that 
"Even though the veteran obviously does have psychiatric 
problems of some sort, from a legal standpoint they do not 
represent PTSD.  The evidence simply does not show that a 
'stressor' experience, as required for the diagnosis of PTSD, 
has been verified."

The evidence which has been received since the December 1992 
final Board decision has been reported in great detail 
hereinabove and will not be repeated again.  The Board simply 
notes that since December 1992, the veteran has received 
ongoing VA outpatient treatment, ongoing counseling at the 
Vet Center, has undergone multiple periods of VA 
hospitalization, as well as VA examinations in April 1996, 
July 1997 and June 1999.  The Board notes that some of this 
medical evidence indicated a continued diagnosis of PTSD, 
while some indicated other psychiatric diagnoses or indicated 
a diagnosis of PTSD was not warranted.  However, the Board 
further notes that the basis of the prior Board denial in 
December 1992 was not the lack of a diagnosis, but the lack 
of a verified stressor.

In that regard, also entered into the record since December 
1992 have been numerous items of evidence pertaining to the 
veteran's claimed stressors.  For example, statements have 
been received from the veteran's mother, from J. L., F. C., 
and R. E. R.  Also received were statements from J. S. and A. 
A. F. regarding the veteran's participation in CAP 2-3-7 
missions, and command chronologies regarding that unit.  The 
veteran has also submitted into the record several letters, 
postcards, photographs, articles, and weapon registration 
records, all of which he claims support his history of 
stressors experienced.  The Board need not assess the 
credibility of any of this evidence at this time, as for 
purposes of determining new and material evidence it is 
presumed to be credible.  See Justus, 3 Vet. App. 510.

Assuming the credibility of the all of the above evidence 
submitted since December 1992, the Board finds that evidence 
has been received which is both new and material evidence in 
that it was not all previously considered by the Board in 
December 1992, and in that it does offer some degree of 
independent corroboration of at least some of the veteran's 
claimed multiple stressors.

Accordingly, the Board finds that the new evidence of record 
meets the regulatory standard of evidence "which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  The 
Board concludes, therefore, that since the December 1992 
Board decision which denied service connection for PTSD, new 
and material evidence has been received.  Consequently, the 
claim for service connection for PTSD is reopened.

This reopening resolves the first question in the test 
presented by Elkins and Winters, namely whether new and 
material evidence has been presented under 38 C.F.R. § 3.156.  
The next question for the Board to resolve, after the claim 
has been reopened, is whether based upon all the evidence of 
record the claim is well-grounded.

B.  Well-Groundedness

Turning now to the question of the well-groundedness of the 
veteran's claim, the Board finds that the veteran's claim 
seeking service connection for PTSD is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is not inherently implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet. App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Also, evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Applying these standards to the current claim seeking service 
connection, the Board notes that the veteran has contended 
that he was exposed to multiple stressor incidents during his 
service.  Solely for the purpose of determining the well-
groundedness of his claim, these contentions will be deemed 
credible.  See King, 5 Vet. App. 19.  Furthermore, although 
the medical evidence is divided on this point, there is 
medical evidence of record of a diagnosis of PTSD apparently 
attributed to some of the alleged stressor incidents.

Accordingly, the Board finds that the appellant's claim is 
plausible, as there is evidence of a stressor incident or 
incidents in service (accepted as true for purposes of 
determining well-groundedness, See King), evidence of a 
current disability, and also seemingly competent evidence 
that the current disability is a "residual" of the claimed 
stressor(s) experienced in service.  See Caluza, 7 Vet. 
App. 498.



C.  Duty to Assist

Having determined that the veteran's claim is reopened and is 
also well-grounded, the Board must next address the merits of 
the claim, but only after ensuring that the duty to assist 
has been fulfilled.  Winters, 12 Vet. App. 203.

In this regard, the Board notes that after the RO reopened 
the veteran's claim in April 1999, additional efforts to 
verify the veteran's claimed stressors were made by 
contacting the Marine Corps Commandant and the Marines Corps 
Historical Center.  The RO also scheduled the veteran for 
another VA examination.  The RO then conducted a de novo 
review of all the evidence of record and provided the veteran 
and his representative with a supplemental statement of the 
case that contained all pertinent laws and regulations 
pertaining to a claim seeking service connection for PTSD.  
The veteran and his representative were given ample 
opportunity to submit additional evidence in response 
thereto.

The Board also notes that the most recent supplemental 
statement of the case in July 1999 also reflected recent 
changes made in 38 C.F.R. § 3.304(f), which was revised 
during the pendency of the veteran's appeal.  On many 
previous occasions, to include a supplemental statement of 
the case issued in April 1999, the veteran had been apprised 
of the prior version of 38 C.F.R. § 3.304(f).  The Court has 
held that where the law changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Where, as in 
this case, the RO has considered both the new and old 
criteria, there is no need for a remand, and the Board will 
now consider the veteran's claim here under both the current 
and former provisions.

The Board further notes that over the course of his current 
appeal, the veteran and his representative have had extensive 
opportunity to offer evidence as to the question of 
entitlement to service connection for PTSD.  All known 
records pertaining to the veteran's claim had been previously 
obtained by the RO.  The veteran has also offered testimony 
at multiple hearings on appeal, to include one hearing before 
the Board.  Accordingly, the Board concludes that VA has 
clearly complied with its duty to assist the veteran in the 
development of a well-grounded claim.

Under these circumstances, where the RO did reopen the 
veteran's claim for service connection and did review that 
claim on the merits, there is clearly no prejudice to the 
veteran in the Board now addressing that issue on the merits.  
Accordingly, the Board concludes that the veteran is not 
prejudiced by the Board's consideration of entitlement to 
service connection for PTSD on the merits without referring 
the case back to the RO for what would amount to a pro forma 
review.  The Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
The Board is further satisfied that the RO complied with all 
due process requirements in the development of the veteran's 
claim.  The Board notes that a remand would only 
unnecessarily delay the resolution of the veteran's claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Curry 
v. Brown, 7 Vet. App. 59, 66-67 (1994).  Moreover, as 
outlined above, in Winters and Elkins the Court instructed 
that where, as here, a claim is reopened and determined to be 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim provided that his duty to assist under 
38 C.F.R. § 5107(b) has been fulfilled.

D.  Merits Analysis

In addressing the merits of the veteran's claim, the Board 
will first review the contentions of the veteran and his 
representative.  The Board notes that the veteran and his 
representative contend that the veteran was exposed to combat 
in Vietnam and as such 38 U.S.C.A. § 1154(b) is for 
application.  It is argued that the veteran's participation 
in a unit that performed patrols, CAP 2-3-7, constitutes 
participation in combat.  It is further argued that other 
evidence of record, to include service personnel records, 
command chronologies, and the statements and testimony of 
fellow service members indicates the veteran participated in 
combat.  It is then argued that by application of 38 U.S.C.A. 
§ 1154(b) all of the veteran's claimed stressors must be 
accepted as credible.  In the alternative, if the veteran is 
not found to have participated in combat and 38 U.S.C.A. 
§ 1154(b) is not applied, it is argued that the veteran's 
multiple claimed stressors have been satisfactorily 
corroborated by multiple sources to include service personnel 
records, command chronologies obtained, and the statements 
and testimony of several persons.  Although the veteran's 
reported stressors have varied over time, it is argued that 
they have been adequately verified to be considered 
corroborated.  It is further argued that the medical evidence 
of record indicates that a finding of PTSD based on multiple 
claimed stressors is warranted.  Accordingly, it is contended 
that service connection for PTSD should be granted.

The Board notes that to the extent that some of the medical 
evidence of record indicates that the veteran has been 
diagnosed with a personality disorder, most recently 
diagnosed during the veteran's June 1999 examination, a 
character disorder is not a disability for which service 
connection may be granted.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(1999).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
aff'd, 110 F.3d 56 (Fed. Cir. 1997) (specifically holding 
that "38 C.F.R. § 3.303(c), as it pertains to personality 
disorder, is a valid exercise of the authority granted to the 
Secretary of Veterans Affairs").  See also Beno v. Principi, 
3 Vet. App. 439, 441 (1992).

As discussed hereinabove, the Board has found that the 
veteran's claim seeking service connection for PTSD is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
However, the establishment of a plausible claim does not 
dispose of the issues in this case.  The Board must review 
the claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Regarding this claim, the Board notes that service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the appellant engaged in combat or that the 
appellant was awarded a combat citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (as in effect 
prior to March 7, 1997).

Where, however, the VA determines that the appellant did not 
engage in combat, the appellant's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the appellant's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the appellant's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
cited the three elements required by section 3.304(f) to 
warrant a grant of service connection for PTSD:  (1) a 
current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen, at 138.  The Court further held 
that, if the claimed stressor is not combat related, a 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence."  Id. 
at 142.

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision in Cohen v. Brown.  The regulations were made 
effective from the date of the Cohen decision.  In 
particular, 38 C.F.R. § 3.304(f) was revised to read that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f), final rule effective March 
7, 1997; 64 Fed. Reg. 32,808 (1999).

1.  Participation in Combat - 38 U.S.C.A. § 1154(b)

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service with the military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.

The Board notes that a recent opinion of the General Counsel 
addressed the question of the definition of "engaged in 
combat with the enemy" as used in 38 U.S.C.A. § 1154(b).  
See VAOPGCPREC 12-99 (Oct. 18, 1999).  It was held that 
"engaged in combat with the enemy" under Section 1154(b) 
"requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.... The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of Section 1154(b) must be 
resolved on a case-by-case basis."  Furthermore, regarding 
the participation in an operation or campaign it was noted 
that "[a]s a general matter, evidence of participation in an 
'operation' or 'campaign' often would not, in itself, 
establish that a veteran engaged in combat, because those 
terms ordinarily may encompass both combat and non-combat 
activities."  Finally, it was noted that in reaching a 
determination, the credibility and probative value of all 
pertinent evidence of record must be evaluated, and if there 
is an approximate balance of positive and negative evidence, 
the issue must be resolved in the veteran's favor.  Id. 

As indicated above, a copy of VAOPGCPREC 12-99 was provided 
to the attorney-representative, as was a copy of the 
notification pursuant to Thurber.  In his response dated 
February 24, 2000, the attorney-representative argues that 
the notification did not make clear the reliance that would 
be placed on the precedent opinion, while simultaneously 
arguing that that opinion adds nothing new to the 
determination of whether the veteran "engaged in combat with 
the enemy" under Section 1154(b).  These arguments are 
mutually exclusive; if the attorney-representative believes 
that the precedent opinion "is unnecessary to the resolution 
of the issues in this case," then no prejudice results from 
any perceived deficiency in the Thurber notification.  
However, the Board is of the opinion that the notification 
was more than adequate in apprising the attorney-
representative of the reliance the Board intended to place on 
the precedent opinion.  The notification, which is of record, 
states in pertinent part:  

This opinion [VAOPGCPREC 12-99] is relied 
on for its holdings and analysis in 
determining the question of whether the 
veteran engaged in combat with the enemy.  
This includes the proposition that the 
determination must be resolved on a case-
by-case basis with evaluation of all 
pertinent evidence and assessment of the 
credibility, probative value, and 
relative weight of the evidence.  

The holdings of the precedent opinion are set forth at the 
end of the opinion under a section labeled "HELD" (emphasis 
in original).  Each holding is separately lettered from "a" 
through "e".  As a copy of the precedent opinion was 
furnished to the attorney-representative, the Board finds 
that the veteran will not be prejudiced by its use.  See 
Bernard v. Brown, 4 Vet. App. at 392-94.  A mere perusal of 
the holdings - which the Board stated it would rely on - was 
sufficient to inform the attorney-representative of the 
Board's intended reliance and to cure any perceived 
deficiency in the Thurber notification itself.  

Moreover, the attorney-representative's argument that the 
Secretary abdicated his responsibility to interpret 
38 U.S.C.A. § 1154(b) in promulgating through the General 
Counsel VAOPGCPREC 12-99 is without merit.  First, the 
Secretary has promulgated a regulation interpreting the 
statute, which is set forth at 38 C.F.R. § 3.304(d) (1999).  
Second, Congress has conferred on the Secretary the 
discretionary power to "assign functions and duties, and 
delegate, or authorize successive redelegation of, authority 
to act and render decisions, with respect to all laws 
administered by the Department, to such officers and 
employees as the Secretary may find necessary."  38 U.S.C.A. 
§ 512(a) (West 1991).  The Secretary has assigned duties to 
the General Counsel that include "[a]ll interpretative legal 
advice involving construction or application of laws, 
including statutes, regulations, and decisional as well as 
common law."  38 C.F.R. § 14.500(b) (1999).  Finally, 
Congress had made precedent opinions of the General Counsel 
binding on the Board.  See 38 U.S.C.A. § 7104(c).  Thus, the 
Board is not at liberty to ignore a precedent opinion that is 
clearly germane to this case.  

The Board is of the opinion that the precedent opinion used 
in the resolution of this case represents the product of a 
reasonable delegation of the authority vested in the 
Secretary under the law.  The Board observes that the 
language of the statute - 38 U.S.C.A. § 1154(b) - virtually 
compels a case-by-case analysis.  The precedent opinion sets 
forth some parameters for the interpretation of the facts of 
a given case, but each case has different facts and must be 
resolved on the basis of those discrete facts.  Indeed, to do 
otherwise would likely contravene the statutory command 
contained in 38 U.S.C.A. § 1154(b).  See Brown v. Gardner, 
513 U.S. 115 (1994) (invalidating a VA regulation that 
clearly contravened the statute under which it was 
promulgated).  The precedent opinion recognizes and adopts 
the clear implication of the statute that it interprets.  

In evaluating whether the veteran was engaged in combat, the 
Board notes that the veteran and his representative have made 
numerous arguments which they suggest warrant a finding that 
the veteran did engage in combat.  The Board shall address 
each of these contentions and arguments.

According to service personnel records, the veteran served in 
Vietnam from March 1, 1970 to July 28, 1970, and from 
November 21, 1970 to November 24, 1970.  During that time, he 
was assigned to MAG 11, 1st MAW.  The veteran's military 
occupational specialty was as a communication navigation 
systems technician and by the veteran's own testimony, his 
primary duties were to install and maintain communications 
and electronic countermeasure equipment on planes.  Thus, it 
is clear to the Board from the veteran's assignment in 
Vietnam and his military occupational specialty that he was 
not engaged in a primary combat position during his service 
in Vietnam, and as much has been acknowledged by the veteran 
on many occasions.

However, it has also been argued that the veteran's 
participation in counter insurgency operations (as indicated 
on his service personnel record) and his two bronze service 
stars with his Vietnam Service Medal indicate participation 
in combat.  The Board, however, notes, that bronze service 
stars are given in recognition of participation in a 
campaign; and as was indicated in the General Counsel opinion 
previously described, participation in a campaign may 
encompass both combat and non-combat activities.  Having 
reviewed the record in its entirety, the Board finds that the 
veteran's participation in campaigns and his bronze service 
stars simply indicate his presence during a certain time 
period of operations and do not indicate actual participation 
in combat.  Likewise, the notation that the veteran 
participated in "counter insurgency operations" during his 
service in Vietnam also reflects his presence during a 
certain time period of operations and does not indicate 
actual participation in combat.

In making this determination the Board has considered that 
credible evidence has been presented that the veteran 
performed perimeter guard duty while stationed at Da Nang Air 
Base.  Several witnesses, to include J. L. and J. F. A., 
testified that it was common for almost all Marines, 
regardless of military occupational specialty, to perform 
guard duty at some time.  J. L. also testified that he had 
the same military occupational specialty as the veteran and 
he had performed perimeter guard duty and he expected that 
the veteran would have done the same.  The Board finds, 
however, that perimeter guard duty in this case does not 
constitute combat against the enemy.  In this regard, there 
is no evidence that any enemy aggression was ever experienced 
while the veteran was performing perimeter guard duty.  
Indeed, J. L. testified that the enemy harassed the air base 
with occasional rocket attacks, but there was never any kind 
of frontal assault on the base during his service and he 
never experienced small arms fire from enemy action during 
his service.  Nor has the veteran alleged any such events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality that would constitute 
being engaged in combat while performing guard duty.  There 
is simply no credible evidence that the veteran ever came 
under enemy fire or enemy attack during the performance of 
perimeter guard duty.  This evidence conclusively 
demonstrates that while the veteran may have served perimeter 
guard duty, such duty did not constitute being "engaged in 
combat with the enemy."

The Board has also considered that there is credible evidence 
of rocket attacks against the air base during the veteran's 
service, to include an incident on April 8, 1970 when a 
rocket attack against the base occurred and, as evidenced by 
command chronologies and J. L.'s testimony, a hooch in the 
living area was struck by a rocket.  Again, however, the 
Board finds that the veteran's mere presence at the Da Nang 
Air Base during rocket attacks does not constitute being 
"engaged in combat with the enemy."  The record indicates 
that Da Nang Air Base was a very large installation, and a 
rocket attack against the base does not establish the 
veteran's proximity to the attack.  Furthermore, as discussed 
in the General Counsel opinion cited above, being "engaged 
in combat with the enemy" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The Board finds that the veteran, merely 
having been present at an Air Base at the time of an enemy 
rocket attack against the base, in and of itself, would not 
satisfy this definition of being engaged in combat.  Sporadic 
and occasional rocket attacks, constituting harassing action 
by the enemy, do not constitute being engaged in an actual 
fight or encounter with a military foe.  As such, the Board 
finds that the evidence conclusively demonstrates that while 
the veteran may have been present at the time of an enemy 
rocket attack against his Air Base, his mere presence did not 
constitute being "engaged in combat with the enemy."

The Board has also considered that although the veteran's 
service personnel records do not show duties with CAP 2-3-7, 
there is credible corroborating evidence in the form of 
statements from J. S. and A. A. F. that the veteran did 
perform duties with the CAP 2-3-7 unit.  The exact dates that 
the veteran performed his duties with CAP 2-3-7 are not 
known, as they are not indicated on his service personnel 
records.  A. A. F. and J. S. both recalled the veteran 
serving in CAP 2-3-7 until September 1970 and the veteran 
testified that he believed he served with the unit until the 
end of the summer.  The Board notes, however, that according 
to the veteran's service personnel records he was only 
assigned in Vietnam from March 1, 1970 to July 28, 1970 and 
from November 21 to 24, 1970.  Thus, he could not possibly 
have served with the unit in August or September 1970.  The 
Board finds the veteran's service personnel records to be 
inherently more reliable regarding the dates of the veteran's 
service in Vietnam, than the memories of either the veteran, 
J. S. or A. A. F., as all human memories are subject to some 
inaccuracy with the passage of time.  The Board notes there 
is further credible evidence, from J. S. and A. A. F., as 
well as from command chronologies, that the duties of CAP 2-
3-7, included working in alliance with PF and RF Vietnamese 
Forces and participating in patrols and ambushes against the 
enemy.  The Board finds, however, that the veteran having 
simply gone on patrols with CAP 2-3-7 does not constitute 
combat against the enemy.  In this regard, the Board has 
carefully reviewed all the statements provided by J. S. and 
A. A. F. and notes that they are entirely negative for any 
evidence that enemy aggression was ever experienced while the 
veteran was on patrol with them.  The Board has also 
carefully reviewed the command chronologies that pertain to 
CAP 2-3-7.  The Board notes that these chronologies do show 
that, at times, CAP 2-3-7 was engaged in actions against 
enemy forces which could be construed as combat against the 
enemy.  The Board notes, however, that the majority of these 
incidents occurred after the veteran had departed Vietnam and 
was serving in Japan according to his service personnel 
records.  Furthermore, to the extent that any such incidents 
may have occurred during the veteran's verified service in 
Vietnam, neither the veteran, nor J. S. or A. A. F. has 
provided any evidence to corroborate the veteran's presence 
at the time of any such incidents.  The veteran has described 
only two stressful incidents related to his patrols with CAP 
2-3-7.  On one occasion, the veteran testified that he 
neglected to carry enough grenades while on patrol but the 
veteran provided no further information regarding the 
incident.  The veteran had also claimed that a "gook" tried 
to sneak up behind him with a machete and he killed the man.  
The Board notes that neither of these incidents are described 
in the available command chronologies, and the incidents 
which are described in the available command chronologies 
have never been presented by the veteran as incidents which 
he experienced.  As such, the Board concludes that the 
veteran did no more than occasionally go on patrol with CAP 
2-3-7 and there is no evidence that while on any such patrols 
the veteran experienced any events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality that would constitute being engaged in combat 
while performing guard duty.  There is simply no credible 
evidence that the veteran ever came under enemy fire or enemy 
attack during the performance of any duty with CAP 2-3-7.  
Thus, the Board finds that the record conclusively 
demonstrates that while the veteran may have served with CAP 
2-3-7, such duty did not constitute being "engaged in combat 
with the enemy."

In addition to all the above, the Board notes that the 
veteran's service personnel records are negative for any 
awards or citations specifically indicating exposure to 
combat.  Furthermore, service medical records are further 
negative for any traumatic injury claimed to have resulted 
from combat participation.  The only significant injury in 
the veteran's service medical records resulted from the 
dropping of an air conditioner on his foot.

The Board has considered all the evidence of record and has 
weighed all such evidence in its entirety.  The Board has 
also considered all of the contentions made by the veteran 
and his representative intended to demonstrate that the 
veteran was engaged in combat.  Having done so, the Board 
concludes that the preponderance of the evidence indicates 
that the veteran was not engaged in combat against the enemy 
and, as such, 38 U.S.C.A. § 1154(b) is not for application.  
In reaching its decision, the Board has considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the Board 
does not find that the evidence is of such approximate 
balance as to warrant its application.  The Board finds that 
the preponderance of the evidence is against the veteran's 
contentions that he was engaged in combat.

Having determined that the veteran was not engaged in combat 
and that his reported stressors are not combat related, his 
lay testimony, by itself, will not be sufficient to establish 
the alleged stressors, and the Board must next determine 
whether service records or other independent credible 
evidence corroborates the alleged stressors.  See Dizolgio, 
supra.

2.  Evaluation of Claimed Stressors

In assessing the veteran's overall credibility regarding his 
reported stressors, the Board notes that the veteran's 
service medical records are negative for any injury resulting 
from a shell fragment wound or from a knife attack.  The 
veteran's most significant injury recorded in his service 
medical records resulted from a dropped air conditioner.  The 
veteran submitted claims seeking service connection for a 
foot injury in 1972; for a skin disorder, a foot injury, and 
right knee injury in 1976; and for Agent Orange residuals in 
1980.  Pursuant to those claims, the veteran and his wife 
testified at a hearing in 1977.  He underwent a VA 
examination of the skin in April 1978, (which diagnosed 
seborrheic dermatitis, but noted no scars, no shell fragment 
wound, and no other pertinent complaints) and an Agent Orange 
examination in April 1980 (which also diagnosed dermatitis 
but recorded no other pertinent complaints and was negative 
for scars or shell fragment wound residuals).  There are 
numerous other medical records from the 1970s, to include 
multiple x-ray studies conducted in 1977, and private 
employment physical examinations which are negative for any 
pertinent complaints or shell fragment wound residuals.

The Board finds it simply not credible that all of the above 
evidence from service and subsequently would be negative for 
residuals of a shell fragment wound resulting from a rocket 
attack had the veteran actually suffered from such injury.  
It clearly would have been in the veteran's self-interest to 
report such injuries had they existed, especially since some 
of the examinations included the skin.  The veteran's failure 
to do so is strong negative evidence.  Likewise, the absence 
of any such injuries being diagnosed by the intervening 
medical records, is convincing negative evidence tending to 
indicate that such injuries did not occur in service.

The Board notes that it was not until after the veteran's 
initial claim seeking service connection for PTSD that the 
veteran first contended that he had been thrown across his 
hooch in a rocket blast (first contended by the veteran in 
March 1982).  Even then, it was not until several years later 
that the veteran contended that he received shell fragment 
wounds (first offered in medical history in 1987).  Since 
that time, the veteran has continuously expanded and altered 
the claimed residual injuries of the rocket attack.  On 
multiple occasions, the veteran has since contended that he 
suffered a broken rib, a broken jaw, broken teeth, multiple 
shell fragment wounds, a ruptured ear drum, and on the most 
recent examination in June 1999, the veteran claimed a 
ruptured spinal disc resulting in semi-paralysis.  The 
continued expansion of the injuries the veteran claims 
resulted from the rocket attack, when considered in 
combination with the lack of corroborating medical evidence 
in service and for many years after service, makes his 
history incredible and as such is not accepted as credible 
evidence. 

The Board has carefully considered the medical evidence, 
beginning in 1987, which showed that metallic fragments were 
suspected in the veteran's skin, to include subsequent x-ray 
studies which did confirm metallic fragments in the veteran's 
upper thoracic spine, mid-dorsal spine, and right calf, as 
well as the January 1994 skin mapping which showed multiple 
scars.  The Board will not speculate as to how these metallic 
fragments became present in the veteran's body or how these 
scars occurred.  The Board simply notes that they were not 
shown in service, or until many years after service, and 
given the intervening medical evidence, including 
examinations of the skin, which is negative for any such 
findings, the Board finds that these metallic fragments 
currently demonstrated do not adequately corroborate the 
veteran's history of shell fragment wounds in service.

Likewise, the Board has also considered the photographs which 
the veteran submitted and which he testified showed his 
claimed wounds shortly after they were incurred in Vietnam.  
The Board is not persuaded that these photographs are 
authentic.  They appear to the naked eye to have been altered 
in some way, and the Board does not find that they provided 
credible corroborating evidence of the claimed injuries.

The Board further notes that the veteran has reported 
multiple other stressors which have also evolved and changed 
over time.  For example, in September 1981, in the veteran's 
first psychiatric consult, he reported his stressor was being 
charged by an individual with a knife.  On a number of 
subsequent occasions, the veteran changed the description of 
the knife to a machete.  On a number of occasions, the 
veteran described shooting this individual as he was charging 
and having him fall at his feet.  Most recently, on the June 
1999 examination, the veteran described having actually been 
cut by the machete.  The Board again notes that there are no 
service medical records showing treatment for any such 
injury.  Furthermore, as discussed in regard to whether the 
veteran participated in combat, command chronologies for the 
CAP 2-3-7 are negative for any such encounters.  Likewise, 
the multiple letters submitted by the veteran's fellow 
service members are also negative for any indication that the 
veteran was involved in such an encounter.  Given the 
inconsistencies of the veteran's history in describing this 
incident, it is simply not credible that his claimed 
stressors actually occurred.  The Board has also considered 
the registration of weapon forms which showed the veteran was 
in possession of a knife which he brought home from Vietnam.  
The Board does not find that this evidence adequately 
corroborates the claimed stressor of being attacked by an 
individual who was subsequently shot and killed.  Given the 
overall inconsistencies in the veteran's history, his 
production of documents to verify that he was in possession 
of a knife, does not, in itself or with the other evidence of 
record, corroborate the claimed stressor incident.

In reviewing other stressors which the veteran has reported, 
the veteran has on occasion reported being in a helicopter 
that was shot down and being pinned down by enemy fire for 
some time afterward.  The Board notes that the veteran also 
reported twice having witnessed scenes in which pilots were 
killed and planes were landed by the copilot.  On one 
occasion, the veteran claimed the pilot's head was completely 
blown off; in the other, the veteran claimed the pilot's 
brains were splattered in the cockpit.  The Board notes that 
the Marine Corps has furnished a significant amount of 
historical information concerning the operating history of 
the veteran's units and command chronologies of such units; 
and such history was entirely negative for any helicopters 
being shot down and also negative for any pilots being 
killed, rebutting the veteran's history.

The veteran also claimed to have participated in secret raids 
to liberate POWs from North Vietnam and other foreign 
countries.  The Marine Corps indicated that Marines 
participated in no such raids, again rebutting the veteran's 
history.  

The veteran has claimed a variety of other stressors.  The 
medical records demonstrate that the veteran emphasized 
different stressors at different times.  The veteran reported 
having seen many dead friends, but he was unable to identify 
any fellow service members that he actually served with who 
were killed in action during his presence.  The veteran 
further claimed to have apprehended a Viet Cong member who 
was subsequently released by a Vietnamese guard.  This 
incident is not subject to verification as the veteran gave 
no verifiable details regarding the incident.

The Board has also carefully considered the letters which the 
veteran submitted which he claimed he had written while in 
Vietnam.  In particular, the Board has carefully reviewed the 
photocopy of a letter dated in March 1970 in which the 
veteran discussed some of his currently reported stressors.  
The Board notes, however, that the original was not submitted 
and no date stamp was available to verify the date.  
Likewise, another postcard supposedly written in September 
1970, submitted to show that the veteran was in Vietnam until 
that time appears to have been altered to support the 
veteran's current contentions.  Furthermore, the information 
in that postcard is rebutted by the veteran's service 
personnel records which demonstrate he left Vietnam in July 
1970, prior to September 1970, and only returned briefly in 
November 1970.  The Board finds the veteran's service 
personnel records to be of greater reliability regarding 
dates of service in Vietnam than the unauthenticated 
postcard.  The Board finds that the veteran's letters and 
postcards are not entirely credible and finds they do not 
corroborate the veteran's history.

The Board has also considered all the supporting letters 
which the veteran submitted, to include letters from his 
mother, his brother, B and J. S.  As discussed in reference 
to whether the veteran was in combat, the Board found that 
these letters, in combination with other offered testimony 
and command chronologies, did provide credible evidence that 
the veteran performed perimeter guard duty while stationed at 
Da Nang Air Base with MAG 11; that Da Nang Air Base was 
subject to rocket attack during the veteran's service and the 
veteran was present on April 8, 1970 when a rocket attack 
against the base occurred; and that the veteran participated 
with patrols with CAP 2-3-7.

However, even though the Board accepts the credibility of the 
veteran having performed perimeter guard duty while stationed 
at Da Nang Air Base with MAG 11; that Da Nang Air Base was 
subject to rocket attack during the veteran's service and the 
veteran was present on April 8, 1970 when a rocket attack 
against the base occurred; and that the veteran participated 
with patrols with CAP 2-3-7, none of these credible factors 
corroborate any of the veteran's claimed stressors.

In particular, although the veteran may have served perimeter 
guard duty at Da Nang Air Base, the veteran has never 
previously made any contentions that his performance of such 
guard duties were among his claimed stressors.  Furthermore, 
as evidenced by the command chronologies as well as the 
testimony of J. L., there was never a frontal enemy assault 
against the base perimeter during the veteran's service.  J. 
L. indicated that he never knew of any enemy assaults and 
that he never encountered enemy fire while serving guard 
duty.

As to the fact that Da Nang Air Base was subject to rocket 
attack during the veteran's service and the veteran was 
present on April 8, 1970 when a rocket attack against the 
base occurred, that is corroborated by multiple letters, 
testimony, and command chronologies.  Command chronologies 
even verify that one Marine was killed in the April 8 rocket 
attack.  However, there is not sufficient corroborating 
evidence to show that the veteran was in the immediate 
proximity of any of these rocket attacks.  The veteran was 
unable to identify the names of any killed or wounded from 
these attacks.  As previously discussed in detail, the 
veteran has claimed on multiple occasions that he was within 
10 feet of the exploding rocket on April 8 and that he 
sustained multiple injuries as a result.  However, the 
medical records of service and for many years after service 
rebut the veteran's history of having sustained any such 
injuries.  Furthermore, the testimony of J. L., during the 
August 1998 hearing before the Board, demonstrated that the 
veteran did not work in the same squadron as J. L. and that 
the veteran's quarters were not right next to the hooch hit 
by the rocket (as the veteran had claimed), but instead were 
approximately 200 feet away across a drainage ditch.  J. L. 
further stated that his own locker had been hit by shrapnel, 
but that he had not seen the veteran that day or afterwards.  
He was unable to verify any of the veteran's claimed residual 
wounds.  In context with the other historic discrepancies of 
the veteran, the Board finds that J. L.'s testimony does not 
corroborate the veteran's contentions, but instead tends to 
rebut them by indicating that the veteran was not as close to 
the rocket impact as he has previously claimed and indicating 
that the veteran was not seen at the time of the rocket 
explosion.  Having reviewed the totality of evidence, the 
Board finds the veteran's history of having been within a few 
feet of the exploding rocket on April 8, of having suffered 
numerous residual injuries, of having tried to stop the 
bleeding of a severely wounded Marine, and of having seen 
friends killed, is simply not credible.  The veteran may have 
been stationed on Da Nang Air Base on April 8, the date of 
the rocket attack, but the evidence does not corroborate the 
veteran's contentions regarding his proximity and 
participation in this event.  Similarly, the veteran has not 
been shown to have been in the proximity of any other rocket 
attack against the base, nor has the veteran made contentions 
of his stressor being due to any other rocket attacks.

The Board has also previously discussed the veteran's 
participation with patrols with CAP 2-3-7, which the Board 
considers adequately corroborated by the statements of A. A. 
F. and J. S.  However, as previously noted, neither A. A. F. 
nor J. S. identified any stressor event involving CAP 2-3-7 
during the veteran's association with the unit.  The veteran 
has claimed only two stressors related to his service with 
CAP 2-3-7, one being an incident in which he did not carry 
enough grenades into the field, the other being the claimed 
incident when he was attacked by a man with a knife or a 
machete.  Neither of these reported incidents is corroborated 
by any entry within the command chronologies of the CAP 2-3-
7.

In conclusion, the Board finds there is no independent 
corroboration of any of the veteran's claimed stressors.  It 
has been adequately corroborated that the veteran performed 
perimeter guard duty while stationed at Da Nang Air Base with 
MAG 11; that Da Nang Air Base was subject to rocket attack 
during the veteran's service and the veteran was present on 
April 8, 1970 when a rocket attack against the base occurred; 
and that the veteran participated with patrols with CAP 2-3-
7.  However, none of this corroborated information tends to 
corroborate any of the veteran's specifically claimed 
stressor incidents.  Instead, for the many reasons discussed 
above, the veteran's credibility has been rebutted and the 
probability of his multiple claimed stressors has likewise, 
been rebutted. The Board finds the veteran's claimed 
stressors not to be credible and that the veteran's claimed 
stressors are not verified.  

3.  Evaluation of Medical Evidence

Turning now to an evaluation of the medical evidence, the 
Board has noted that the veteran was diagnosed with PTSD on 
multiple occasions beginning in 1988 and continued on many 
occasions subsequently.  However, the Board notes that all of 
the medical records which made a diagnosis of PTSD made such 
diagnosis based upon the claimed multiple stressors, which 
have been rebutted by the evidentiary record as discussed 
immediately hereinabove.

As for this medical evidence of record indicating a diagnosis 
of PTSD, the Board has the duty to assess the credibility and 
weight to be given to the evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The Board finds, however, that this medical evidence 
favoring the veteran's claim is not shown to be based 
predominantly on the veteran's verified history of having 
performed perimeter guard duty while stationed at Da Nang Air 
Base with MAG 11; having been subject to rocket attack at Da 
Nang Air Base; or having been present on April 8, 1970 when a 
rocket attack against the base occurred; or having 
participated with patrols with CAP 2-3-7.  Instead, the 
records indicating a diagnosis of PTSD were seemingly based 
on the history provided by the veteran which has been found 
to be unreliable and not credible.  When a medical opinion 
relies at least partially on the veteran's rendition of his 
own medical history, the Board is not bound to accept the 
medical conclusions, as they have no greater probative value 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Likewise, medical statements 
which accept a veteran's reports as credible and relate his 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. 389 (1996).

Furthermore, the Board notes that the overwhelming 
preponderance of the medical records indicates that the 
veteran has also carried a diagnosis of either major 
depression, dysthymic disorder, and/or a personality disorder 
for many years, in addition to the previously diagnosed PTSD.

Most significantly, the Board notes that the most recent June 
1999 VA examination of the veteran, conducted by the same 
physician who conducted the prior July 1997 examination, 
concluded that the prior diagnosis of PTSD was in error and 
that the correct diagnosis was that of a personality 
disorder.  This conclusion by the examining medical 
professional was based on an extensive review of the entire 
record as well as interview of the veteran.  The examiner 
noted that review of claimed stressors suggested changes, 
omissions, and additions, with serious discrepancies 
throughout the record.  Most significantly, it was noted by 
the examiner that powerful and stressful experiences actually 
are permanently imbedded and do not change, but the veteran, 
in contrast, had reported stressors that were constantly 
changing and inconsistent.

The Board notes that the most recent examination was 
conducted with the benefit of review of the veteran's 
complete medical record, which apparently was not always done 
by physicians who did make a diagnosis of PTSD.  The Board 
finds the most recent medical examination to have been 
thorough, complete, and persuasive in its analysis as to why 
the veteran does not currently warrant a diagnosis of PTSD, 
but instead is diagnosed with a personality disorder.  
Therefore, the Board finds the medical evidence indicating 
that the veteran does not have PTSD to be of greater weight 
and probative value then the evidence to the contrary.  Thus, 
the Board finds the preponderance of the medical record is 
against a finding that the veteran has PTSD as the result of 
service.

In conclusion, the Board finds that the veteran's claimed 
stressors are uncorroborated by the evidentiary record.  It 
has been satisfactorily corroborated that the veteran 
performed perimeter guard duty while stationed at Da Nang Air 
Base with MAG 11; that Da Nang Air Base was subject to rocket 
attack during the veteran's service and the veteran was 
present on April 8, 1970 when a rocket attack against the 
base occurred; and that the veteran participated with patrols 
with CAP 2-3-7.  However, these facts do not corroborate any 
of the veteran's particular stressors.  The Board further 
finds that the medical evidence of a diagnosis of PTSD of 
record was primarily based upon the uncorroborated stressors.  
Furthermore, the Board finds that the preponderance of the 
medical record also weighs against a diagnosis of PTSD.

Finally, as to the veteran's contentions that he has PTSD, 
the Board notes that he is not competent to make a diagnosis 
of PTSD, when there is no competent medical evidence to this 
effect.  The veteran's lay assertions in this regard cannot 
be considered competent evidence as to medical causation.  
Dolan v. Brown, 9 Vet. App. 358 (1996).  This is similarly 
true of the letters submitted by the veteran's mother, 
brother, and the testimony of his spouse.  

4.  Summary

In reaching its decision, the Board has considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the Board 
does not find the evidence is of such approximate balance as 
to warrant its application.  The Board finds that the 
preponderance of the evidence is against the veteran's claim.


ORDER

To the extent the Board has determined that new and material 
evidence has been received sufficient to reopen the veteran's 
claim for service connection for PTSD, the appeal is granted.

Entitlement to service connection for PTSD is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

